Execution Version
SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE
This Settlement Agreement and Mutual General Release (the “Settlement
Agreement”) is entered into this 4th day of September, 2015, by and between
Development Specialists, Inc., an Illinois corporation, solely in its capacity
as Assignee for the benefit of creditors of CM Manufacturing, Inc., f/k/a Stion
Corporation, a Delaware corporation (“DSI”), and CVD Equipment Corporation, a
New York corporation (“CVD”; CVD and DSI are referred to collectively herein as
the “Parties” and each as a “Party”).
WHEREAS, DSI and CVD are parties to an arbitration filed with the American
Arbitration Association, captioned Development Specialists, Inc. v. CVD
Equipment Corporation, Case No. 01-15-0002-4485 (the “Arbitration”); and
WHEREAS, CVD and DSI are parties to an action filed in the Court of Chancery of
the State of Delaware, captioned CVD Equipment Corporation v. Development
Specialists, Inc., C.A. No. 11062-VCG (the “Chancery Action”); and
WHEREAS, the Parties are desirous of settling all disputes, claims and lawsuits
between them;
IT IS HEREBY AGREED as follows:
1.           In consideration of the sum of Nine Hundred Ninety-Five Thousand
Dollars ($995,000) lawful money of the United States of America (the “Settlement
Payment”), DSI does hereby remise, release, and forever discharge CVD, its
heirs, executors, administrators, officers, directors, employees, attorneys,
agents, affiliates, successors and assigns, from all manner of actions, causes
of action, third-party actions, suits, claims or suits for contribution and/or
indemnification, debts, sums of money, accounts, contracts, controversies,
promises, damages, judgments, executions, claims and demands of whatever nature,
at law or in equity, which DSI ever had, now has, whether known or unknown,
anticipated or unanticipated, or which it, its heirs, executors, administrators,
officers, directors, employees, attorneys, agents, affiliates, successors or
assigns can, shall, or may have, from the beginning of time to the date hereof,
including but not limited to those claims that were brought or could have been
brought in the Arbitration or the Chancery Action.

 
 
 

--------------------------------------------------------------------------------

 

2.           CVD shall pay the Settlement Payment by wire transfer of the full
settlement amount to the following account designated by DSI within ten (10)
business days of the receipt by CVD or its counsel of a fully executed copy of
the Settlement Agreement:
Development Specialists, Inc. as Assignee for CM Manufacturing, Inc. (F/K/A
Stion Corporation)
Account No. XXXXXXXX
Bank Routing No.: XXXXXXX
East West Bank
135 N. Robles Ave., Suite 600
Pasadena, CA 91101
3.           In consideration of DSI’s agreement to settle this matter for the
Settlement Payment, CVD does hereby remise, release, and forever discharge DSI,
its heirs, executors, administrators, officers, directors, employees, attorneys,
agents, affiliates, successors and assigns, from all manner of actions, causes
of action, third-party actions, suits, claims or suits for contribution and/or
indemnification, debts, sums of money, accounts, contracts, controversies,
promises, damages, judgments, executions, claims and demands of whatever nature,
at law or in equity, which CVD ever had, now has, whether known or unknown,
anticipated or unanticipated, or which it or its heirs, executors,
administrators, officers, directors, employees, attorneys, agents, affiliates,
successors or assigns can, shall or may have, from the beginning of time to the
date hereof, including but not limited to those claims that were brought or
could have been brought in the Arbitration or the Chancery Action.

 
2

--------------------------------------------------------------------------------

 

     4.           It is understood and agreed that the mutual releases set forth
hereinabove extend to all claims of every kind, nature, and description
whatsoever, current or future, suspected or unsuspected, known or
unknown, within the scope of their respective releases, and that existed as of
the date the Parties execute this Agreement.  The Parties expressly acknowledge
that they are familiar with and expressly waive and relinquish every right or
benefit that they have or may have under the provisions of Section 1542 of the
California Civil Code and any comparable statute of any other jurisdiction or
common law principles of similar effect as to unknown claims within the scope of
their respective releases.  Section 1542 reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME
OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.
 
          5.           Execution of this Settlement Agreement by CVD shall be
deemed to be a waiver of CVD’s Proof of Claim filed with the DSI Assignment
estate, a copy of which Proof of Claim is attached as Exhibit L to DSI’s
Arbitration complaint.
6.           Within two business days of DSI’s receipt of the Settlement
Payment, the Parties shall execute and file stipulations of dismissal, with
prejudice, of the Arbitration and the Chancery Action.
7.           This Settlement Agreement is governed by and is to be construed
under the internal laws of the State of Delaware, without regard to its conflict
of laws provisions.

 
3

--------------------------------------------------------------------------------

 

8.           The Parties do not concede that any law, other than the law of the
State of Delaware, is applicable to the Settlement Agreement.  The Parties
acknowledge that they may discover facts in addition to or different from those
that they now know or believe to be true with respect to the subject matter of
this Settlement Agreement, but that it is their intention, to fully, finally,
unconditionally and forever settle and release any and all claims released
hereby, whether known or unknown, anticipated or unanticipated, which now exist
or existed at any time prior to consummation of the Settlement Agreement, and
without regard to the subsequent discovery or existence of such additional or
different facts.  The Parties further acknowledge that the claims being settled
hereby include, but are not limited to, any claims of fraud, including but not
limited to any claims of fraud in the inducement of, or otherwise in connection
with or related to, this Settlement Agreement and/or any matters contemplated
hereby.
9.           Any provision of this Settlement Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
enforceability, without invalidating the remaining provisions hereof.
10.           No waiver or modification of a term or condition of this
Settlement Agreement shall be valid or binding, unless it is in writing and
executed by each of the Parties to this Settlement Agreement.
11.           This Settlement Agreement contains the ENTIRE AGREEMENT between
the Parties identified herein, and the terms of this Settlement Agreement are
contractual and not a mere recital.  This Settlement Agreement supersedes all
prior agreements, whether oral or written, between the Parties with respect to
the subject matter hereof, and the Parties acknowledge that they are not relying
on any representations in entering into this Settlement Agreement other than
those expressly contained herein.

 
4

--------------------------------------------------------------------------------

 

12.           The Parties further state that they have carefully read the
foregoing Settlement Agreement; they know the contents thereof; they have
obtained the advice of counsel; and they sign the same as their own free acts.
13.           Each Party shall bear its own costs and attorneys’ fees in
connection with the Arbitration, the Chancery Action, and this Settlement
Agreement.
14.           Any dispute arising between the Parties with respect to this
Settlement Agreement shall be submitted to Robert J. Katzenstein, Esquire, for
mediation.
15.           This Settlement Agreement may be executed in counterparts, all of
which together shall constitute one and the same instrument. Scanned .pdf  and
facsimile signatures will be accepted as originals.
16.           Unless either Party notifies the other Party to the contrary, any
notice or document requiring delivery hereunder shall be delivered in person or
by recognized overnight, air carrier:
If to DSI, to:
Christopher A. Ward, Esq.
Polsinelli PC
222 Delaware Ave., Suite 1101
Wilmington, DE 19801
 
If to CVD, to:
 
Vernon R. Proctor, Esq.
Proctor Heyman Enerio LLP
300 Delaware Avenue, Suite 200
Wilmington, DE 19801
 
 
5

--------------------------------------------------------------------------------

 
 
           IN WITNESS WHEREOF, the undersigned have set their hands and seals
this 4th day of September, 2015.
 
DEVELOPMENT SPECIALISTS, INC., an Illinois corporation, solely in its capacity
as Assignee for the benefit of creditors of CM Manufacturing, Inc., f/k/a Stion
Corporation, a Delaware corporation
 
/s/ Christopher Coggins, Esq.        
 
     /s/ Geoffrey L. Berman                      
Witness
 
By:    Geoffrey L. Berman
Title:  Senior Vice President
         
CVD EQUIPMENT CORPORATION, a
New York corporation
     
/s/ Martin J. Teitelbaum, Esq.       
Witness
 
/s/ Leonard A. Rosenbaum                  
By:      Leonard A. Rosenbaum
Title:   President and Chief Executive Officer
     

 

 
6

--------------------------------------------------------------------------------

 
